Citation Nr: 1311176	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  05-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart condition, claimed as Wolff-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active services from March 1970 to January 1972, and additional service in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the appeal in December 2007 to afford the Veteran a Travel Board hearing.  The Veteran subsequently withdrew his hearing request in June 2008.  The case was remanded by the Board for additional development in July 2008, August 2009, and April 2010.  In May 2012 the Board sought an expert medical opinion, and in October 2012 it requested an addendum to the opinion obtained.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board sought an expert medical opinion in May 2012, and obtained an addendum from the medical expert in October 2012.  In January 2013 the Board notified the Veteran that an expert opinion had been obtained and afforded him 60 days to review the opinion and submit any additional evidence or argument.  In March 2013 the Board received the Veteran's response, which included a statement identifying current medical treatment.  Specifically, the Veteran indicated that he was admitted to the Jackson Hospital in October 2012 for shortness of breath, and subsequently admitted to Mobile Infirmary.  He indicated that several procedures were performed, including an echocardiogram, and stated that the providers could be contacted.  The Veteran further indicated that he did not waive RO consideration of the evidence and requested that the case be remanded to the RO for consideration of the identified evidence in the first instance.  

In light of the newly identified evidence, the Board finds that efforts must be made to obtain it, and that it must be considered by the agency of original jurisdiction prior to appellate consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete appropriate release of information forms so that the medical records of Dr. Stevens, Dr. O'Dowd, Jackson Hospital, and Mobile Infirmary, identified in his February 2012 statement may be obtained.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


